The opinion of the court was delivered by
Nictiolls, O. J.
We do not think this case calls for the exercise of, the powers vested by Article 101 of the Constitution, in the Supreme Court, to have the judgment of the Court of Appeals reviewed. It. presents no exceptional features calling for action on our part.
The principal ground of complaint seems to be that portion of the judgment which dissolves plaintiffs injunction with damages. It is-claimed that there was no basis for damages, as the injunction was never made operative or enforced. Plaintiff made no attempt to have-this error (if error it was) rectified by an application for a new trial, or an amendment of judgment. This complaint involved only twenty-five dollars, and plaintiffs should, at least, have sought relief on rehearing.